In the
 United States Court of Appeals
                For the Seventh Circuit
                         ____________

No. 03-3830
C. ETTA RICE,
                                           Plaintiff-Appellant,
                               v.

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,
                                          Defendant-Appellee.

                         ____________
           Appeal from the United States District Court
                 for the Central District of Illinois.
          No. 02 C 2188—Michael P. McCuskey, Judge.
                         ____________
    ARGUED JUNE 1, 2004—DECIDED SEPTEMBER 14, 2004
                     ____________



 Before EASTERBROOK, KANNE, and ROVNER, Circuit
Judges.
  KANNE, Circuit Judge.


                       I. Background
  To be eligible for disability insurance benefits under Title
II of the Social Security Act (“Act”), 42 U.S.C. §§ 416(i), 423,
and supplemental security income under Title XVI of the
Act, §§ 1382, 1382c, a claimant must prove she is unable to
2                                                   No. 03-3830

engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment
which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less
than twelve months. 42 U.S.C. §§ 432(d)(1)(A),
1382c(a)(3)(A). The Commissioner of the Social Security
Administration uses a five-step sequential analysis to ascer-
tain whether a claimant is disabled. See 20 C.F.R.
§§ 404.1520(a)-(f), 416.920(a)-(f); Zurawski v. Halter, 245 F.3d
881, 885-86 (7th Cir. 2001). Steps one and two are threshold
determinations and assess first, whether a claimant is not
presently working, and second, whether the complained- of
impairment(s) are of the required duration and significantly
limit the claimant’s ability to work. 20 C.F.R.
§§ 404.1520(a)-(c), 416.920(a)-(c). In step three, evidence
demonstrating the claimant’s impairments is compared to
a list of impairments presumed severe enough to preclude
any gainful work. See 20 C.F.R. pt. 404, subpt. P, App. 1
(“listing of impairments”). Where an impairment meets or
equals one of the listed impairments, the claimant qualifies
for benefits and no further inquiry is necessary. 20 C.F.R. §§
404.1520(d), 416.920(d). If the claimant is not able to qualify
for benefits under step three, the analysis proceeds to steps
four and five. The fourth step requires an assessment of
whether the claimant’s residual functional capacity1 will
allow the claimant to pursue her past work. 20 C.F.R. §§
404.1520(e), 416.920(e). Where the impairment precludes the
performance of past work, the claimant’s RFC, age, educa-
tion, and work experience are considered to determine if
other work exists that would accommodate the claimant. 20
C.F.R. §§ 404.1520(f), 416.920(f).
  Rice was born on August 13, 1945. She graduated from
high school and is a certified nursing assistant. She has
worked in the past as a nursing assistant and babysitter.


1
  The residual functional capacity denotes what a claimant can
still do, despite his or her limitations. 20 C.F.R. § 404.1545(a).
No. 03-3830                                                  3

After injuring her back while lifting a patient in an elderly
nursing facility in 1985, she received disability insurance
benefits between 1988 and 1994, when she returned to
substantial gainful employment at a homeless shelter.
  On October 29, 1998, Rice applied for disability insurance
benefits and supplemental security income, claiming she
became disabled on October 25, 1998 due to back and re-
lated leg pain, the result of her 1985 injury and a subse-
quent fall. Rice’s applications were denied initially and
upon reconsideration. On November 18, 1999, a hearing
was held before an administrative law judge (“ALJ”).


  A. Testimony before the ALJ
  At the hearing, Rice testified generally about her age,
educational level, job history, and medical history. Specifi-
cally, she described two previous back surgeries in 1985 and
1988. She indicated that after being on disability benefits,
she returned to work as a day care provider, only to suffer
a fall in 1994. One month after the fall, due to a pronounced
limp and an inability to lift heavy objects, Rice testified it
became impossible for her to continue working as a
babysitter. She was unemployed from 1994 until 1997,
when she began working part-time at a homeless shelter.
Her employment there, which included meal preparation,
cleaning, and supervision of the clients, ended in October of
1998 when her “legs gave out,” causing her to fall on the
stairs. As a result, she testified, she resigned.
  Rice also spoke specifically about her back and leg pain.
Rice testified that the primary source of a constant, tooth-
ache-type pain, occasionally aggravated by cold weather,
was her lower back. However, she described how certain
activities cause pain to radiate to other parts of her body.
After sitting for a certain amount of time, Rice testified that
her leg will go numb. And after standing for a period of
time, Rice indicated that she experiences pain between her
4                                               No. 03-3830

shoulder blades and neck, as well as pain down her legs,
particularly her right leg, sometimes causing numbness in
her toes. Moreover, she complained that she must sleep in
an upright position.
  In terms of medication and other treatment for the pain,
Rice indicated that for approximately one month she had
been taking Tylenol-3 every six hours and that previously,
she took Darvoset. To counter inflammation, she had been
taking Lodine since 1997. She also indicated that she does
not use a cane, brace, or other support device aside from a
home-fashioned walking stick, used only occasionally in cold
weather. Rice used no assistive device on the day of the
hearing.
  Rice also testified that she had been living by herself for
the past three years. She stated that while her children
assist her from time to time, she occasionally cooks for
herself and does a daily load of laundry, necessitating one
difficult trip up and down a flight of stairs. She also goes
grocery shopping with assistance, washes dishes, and takes
out the garbage. In addition, she testified that she reads
and attends church services three to four Sundays a month,
sings in the choir, and attends choir practices. She also
stated that she enjoys watching television, although it is
difficult for her to sit through an entire program. Rice
testified that she is able to bathe herself, but that she has
problems getting out of the bathtub and therefore takes
showers. She also stated that she can dress herself and put
on shoes and socks without a problem. Finally, she indi-
cated that although she has a driver’s license, she had not
driven since October based upon a recommendation by her
neurologist, Dr. Wayne D. Kelly.


    B. Evidence submitted to the ALJ
    The medical evidence submitted on behalf of Rice was
No. 03-3830                                                     5

extensive. However, it revealed marked differences of
opinion among health care professionals. We summarize the
evidence, for simplicity purposes, according to the treating
physician.2


    1. Dr. David L. Pohl
  Dr. Pohl reported that an October 20, 1995 magnetic
resonance imaging (“MRI”) of Rice’s lumbar spine showed
postoperative changes at the L5 level. At the L5-S1 level,
Dr. Pohl noted degenerative changes and scar tissue, but he
also indicated that the abnormalities may be the result of
a recurrent herniated nucleus pulposus (slipped disk).


    2. Dr. Donald G. Rumer
    Dr. Rumer examined Rice on February 4, 1997. He
noted that a 1985 accident resulted in a herniated disk,
which was treated with chemonucleolysis, and that, in 1998,
Rice underwent a bilateral laminectomy with a total lami-
nectomy at L5 and exploration and neurolysis of the first
and second sacral nerve roots. He also made the following
findings:


2
  Because the Appeals Council eventually refused Rice’s request
to review the ALJ’s unfavorable decision, we note that it is not
appropriate for us to consider evidence which was not before the
ALJ, but which Rice later submitted to the Appeals Council (or
any argument based upon such evidence). See 42 U.S.C. § 405(g);
Eads v. Sec. of Dep’t of Health & Human Servs., 983 F.2d 815, 817
(7th Cir. 1993), cited in Wolfe v. Shalala, 997 F.2d 321, 322 n.3
(7th Cir. 1993). Although technically a part of the administrative
record, the additional evidence submitted to the Appeals Council,
(R. 10 at 366-438), cannot now be used as a basis for a finding of
reversible error.
6                                                     No. 03-3830

    • positive Lesegue’s sign3
    • possible atrophy of the right calf, measuring sixteen
      inches compared to sixteen and a half inches on the
      left
    • absent patellar reflexes
    • trace Achilles reflex on left
    • absent Achilles reflex on right
    • tender posterior spine
He diagnosed Rice with traumatic lumbodorsal fascitis (the
chronic phase of an acute lower back strain) and aggrava-
tion of postlaminectomy syndrome.


    3. Dr. D. Patel
  Dr. Patel, Rice’s family doctor, completed a “Spinal
Disorders” questionnaire upon request on November 20,
1998. In it, he noted that Rice had degenerative joint
disease, but had no atrophy and could walk without as-
sistance. He also indicated that no nerve root compression
was present and that Rice did not have any limitations in
her range of motion in her cervical spine or her lumbosacral
spine. Dr. Patel also reported that sitting or walking for
more than one-half hour worsened Rice’s pain and that Rice
was “unable to lift.” Dr. Patel’s office notes also refer to
Rice’s complaints of constant toothache back pain and
burning pain and numbness in her right leg, for which Dr.
Patel referred Rice to Dr. Wayne D. Kelly, a neurologist.




3
  This refers to the results of a test which, when positive, elim-
inates a disease of the hip joint as the cause of painful hip flexion
when the knee is extended, indicating instead lumbar root or
nerve irritation as the cause.
No. 03-3830                                                 7

    4. Dr. Wayne D. Kelly
  Dr. Kelly, neurologist, treated Rice beginning in April of
1999. His records reveal the following results and diagno-
ses:
    • April 23, 1999 exam revealed bilateral 2+ symmetri-
      cal patellar reflexes, decreased pin prick sensation in
      the right entire leg, positive mild weakness in the
      tibial anterior muscle and peroneous longus, positive
      lumbosacral paraspinal muscle spasm with stiffness
      and difficulties getting straight up out of couch, and
      slightly antalgic gait.
    • April 30, 1999 electromyogram (“EMG”) was consistent
      with chronic bilateral L5-S1 polyradiculopathy, with
      evidence of axonal involvement, as well as a (right)
      superimposed mild right compression/entrapment
      peroneal neuropathy at the fibular head, and evidence
      of mildly slowed nerve conduction velocity across the
      fibular head. No electro-physiological evidence of an
      underlying sensory/motor polyneuropathy.
    • July 7, 1998 MRI showed left paracentric L3-4 disc
      herniation with compression of left L4 nerve root, a
      central L5-S1 disc herniation, left herniated disk at
      L3-4, small central herniated disk at C2-3, C3-4, and
      C4-5 with cervical radiculopathy, and a bone spur at
      C5-6.
    • June 15, 1999 and August 4, 1999 Rice reported that
      epidural steroid injections helped reduce her back
      pain “a lot,” but only lasted for about 2 months. She
      also reported difficulty sleeping, walking, and sitting
      because of pain, including leg and neck pain. She
      declined a trial treatment of steroid injections for her
      neck. Dr. Kelly noted that Rice had C2-3 and C3-4
      small herniated disks, with a bone spur at C5-6;
      secondary radioculopathy with cervicalgia; L5 lumbar
      radiculopathy, with chronic pain not responsive to
      long-run treatment so far; and a sleeping disorder.
8                                                No. 03-3830

    • September 3, 1999 Dr. Kelly reported that Rice’s
      chronic cervical and lumbosacral radiculopathies had
      been “recalcitrant to treatment so far” and also
      indicated that Rice had a sleeping disorder, likely
      secondary to sleep apnea.


    5. St. Mary’s Hospital Physical Therapy
  Dr. Kelly recommended physical therapy for Rice. Be-
tween August 9, 1999 and September 1, 1999, Rice un-
derwent six therapy sessions. The physical therapist noted
significantly reduced range of motion and muscle weakness.
(R. 10 at 329-41.)


    6. Dr. Sandra A. Bilinsky
   On December 17, 1998, Dr. Bilinsky reviewed Rice’s claim
file and completed a “Physical Residual Functional Capacity
Assessment” form. Dr. Bilinsky concluded that Rice could
lift 25 pounds frequently and 50 pounds occasionally. She
indicated that Rice could stand or sit for a total of six hours
per eight-hour workday, but also noted that Rice’s attending
physician suggested that Rice needed to alternate between
sitting and standing to relieve the pain. Dr. Bilinsky further
indicated that Rice could climb, balance, stoop, kneel,
crouch, or crawl occasionally, but that Rice should avoid
concentrated exposure to heights. She further noted that
Rice could walk unassisted and had a normal range of
motion. Moreover, the doctor twice indicated that there was
no evidence of panvertible muscle spasm. Dr. Bilinsky,
pointing out that “pain has been considered in this evalua-
tion,” then concluded that Rice could perform medium work
activity. Dr. James Graham affirmed Dr. Bilinsky’s assess-
ment on December 17, 1998.
No. 03-3830                                                 9

  C. Outcome of the proceedings
  On February 9, 2000 the ALJ issued an opinion denying
Rice’s applications. Specifically, the ALJ found that step one
was satisfied as Rice had not been employed since the onset
of the alleged disability. Second, the ALJ implicitly found
that her impairment was sufficiently severe and proceeded
to step three, where he determined that her impairments
did not meet or equal those in the listing of impairments.
Reaching step four, the ALJ noted that Rice’s subjective
allegations regarding her pain and limitations were not
fully credible. Although the ALJ concluded that she could
not return to her former work, he ultimately determined at
step five that she could perform medium work and was not,
therefore, entitled to benefits.
  The Appeals Council denied Rice’s subsequent request for
review, making the ALJ’s decision the final decision of the
Commissioner of Social Security. The district court affirmed
on August 13, 2003, and Rice now appeals.


                       II. Analysis
  A. Standard of review
  We review the Commissioner of Social Security
Administration’s decision to deny benefits to determine
whether it was supported by substantial evidence or is the
result of an error of law. Lopez v. Barnhart, 336 F.3d 535,
539 (7th Cir. 2003); Schmidt v. Apfel, 201 F.3d 970, 972 (7th
Cir. 2000). Evidence is substantial when it is sufficient for
a reasonable person to conclude that the evidence supports
the decision. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.
2000). In our review of the ALJ’s decision, we will not
“reweigh evidence, resolve conflicts, decide questions of
credibility, or substitute [our] own judgment for that of the
Commissioner.” Lopez, 336 F.3d at 539; see also Clifford, 227
F.3d at 869. And while the ALJ must have built a “logical
10                                                   No. 03-3830

bridge from the evidence to his conclusion[,]” Steele v.
Barnhart, 290 F.3d 936, 941 (7th Cir. 2002), we will
nonetheless “give the opinion a commonsensical reading
rather than nitpicking at it,” Shramek v. Apfel, 226 F.3d
809, 811 (7th Cir. 2000) (quoting Johnson v. Apfel, 189 F.3d
561, 564 (7th Cir. 1999)).
  The main thrust of Rice’s argument on appeal is that the
decision by the ALJ is not supported by substantial evi-
dence because the ALJ ignored or misstated significant
medical findings in the record. We disagree.


    B. ALJ’s determination at step 3
  Rice first complains that because the ALJ did not ex-
pressly mention Listing 1.05(C)4 of the listing of impair-
ments, 20 C.F.R. pt. 404, subpt. P, App. 1, § 1.05(C) (1999),
which Rice admits was the only listing relevant to her
applications, we must reverse and remand. Listing 1.05(C)
provides:
     other vertebrogenic disorders (e.g., herniated nucleus
     puplosus, spinal stenosis) with the following persisting
     for at least 3 months despite prescribed therapy and
     expected to last 12 months. With both 1 and 2:
     1. Pain, muscle spasm, and significant limitations of
     motion in the spine; and
     2. Appropriate radicular distribution of significant
     motor loss with muscle weakness and sensory and re-
     flex loss.


4
  Listing 1.05(C) was rescinded effective February 19, 2002. Revised
Medical Criteria for Determination of Disability, Musculoskeletal
System and Related Criteria, 66 Fed. Reg. 58,010 (Nov. 19, 2001).
Because Listing 1.05(C) was the listing in effect at the time of the
ALJ’s decision, it is the only listing we need now consider.
No. 03-3830                                                 11

The applicant must satisfy all of the criteria in the Listing
in order to receive an award of disability insurance benefits
and supplemental security income under step three. Pope v.
Shalala, 998 F.2d 473, 480 (7th Cir. 1993), overruled on
other grounds by Johnson v. Apfel, 189 F.3d 561, 564 (7th
Cir. 1999).
  A plethora of subjective and objective evidence demon-
strates that Rice suffers from pain and sensory and reflex
loss. However, record evidence also reveals that Rice did not
meet all of the criteria of Listing 1.05(C), as required. It is
sufficient to note that the entire medical record contains
only reference to muscle spasms, a cursory mention in Dr.
Kelly’s otherwise thorough and voluminous medical records.
And Dr. Bilinsky affirmatively indicated that Rice did not
suffer from any muscle spasm. Furthermore, the record
contains no evidence of significant motor loss. In 1998, Dr.
Patel reported that she could ambulate without assistance
and in 1999, Dr. Kelly reported that her gait was only
“slightly antalgic.” This is insufficient to demonstrate that
Rice met all of the criteria of Listing 1.05(C).
  As to Rice’s argument that the ALJ’s failure to explicitly
refer to the relevant listing alone necessitates reversal and
remand, we have not yet so held and decline to do so here.
See Steele, 290 F.3d at 940. Moreover, given that Rice’s
attorney and the vocational expert who testified at the
November hearing both referred only to Listing 1.05(C) (and
because Rice concedes that Listing 1.05(C) is the sole listing
applicable to her), we can safely conclude the ALJ consid-
ered and applied the appropriate listing, although he
nowhere expressly referred to it in his February decision.
  Mirroring her arguments as to the ALJ’s step five analy-
sis, Rice also attempts to bolster her argument that the
ALJ’s step three analysis was fatally flawed by characteriz-
ing it as “perfunctory.” We have recently held that where an
ALJ omits reference to the applicable listing and provides
nothing more than a superficial analysis, reversal and
remand is required. See Brindisi v. Barnhart, 315 F.3d 783,
12                                                   No. 03-3830

786-87 (7th Cir. 2002); Scott v. Barhart, 297 F.3d 589, 595-
96 (7th Cir. 2002); Steele, 290 F.3d at 940-41. But we do not
find the ALJ’s reasoning in Rice’s case to be perfunctory.
  The ALJ discussed Rice’s “severe physical impairments”
in detail and referred to numerous specific exhibits. He
discussed her 1985 and 1988 surgeries, her 1994 fall, and
the objective evidence of disc degeneration and disc
herniation from 1995 and 1998. The ALJ also summarized
the opinions of Drs. Patel and Kelly. He noted the use of
epidural steroid injections, Darvoset, and Tylenol-3 to treat
Rice’s pain. He recounted Rice’s course of physical therapy
treatment. In addition, the ALJ summarized Rice’s subjec-
tive statements regarding her pain and assessed her
credibility. We have long held that an ALJ is not required
to provide a “complete written evaluation of every piece of
testimony and evidence,” Diaz v. Chater, 55 F.3d 300, 308
(7th Cir. 1995), and we find that the ALJ’s determination
with respect to step three was supported by substantial
evidence.5


    C. ALJ’s determinations at step 5
  The ALJ concluded at step five that Rice was able to
perform medium work and was therefore not disabled.
Rice’s complains that the ALJ impermissibly relied upon
the opinions of Drs. Bilinsky and Graham, the Social
Security Administration state agency doctors who deter-


5
   Because it is proper to read the ALJ’s decision as a whole, and
because it would be a needless formality to have the ALJ repeat
substantially similar factual analyses at both steps three and five,
cf. Orlando v. Heckler, 776 F.2d 209, 213 (7th Cir. 1985) (refusing
to require an ALJ to lay out his determinations and supporting
reasoning in a “conclusion” section, as opposed to a “discussion”
section, and calling any such requirement a “needless formality”),
we consider the ALJ’s treatment of the record evidence in support
of both his conclusions at steps three and five.
No. 03-3830                                                13

mined Rice’s RFC, failed to treat her testimony properly,
and omitted discussion of crucial pieces of evidence. We
address each of these arguments in turn.
  The ALJ’s residual functional capacity determination was
consistent with the opinions of Drs. Bilinsky and Graham.
The ALJ was entitled to rely upon their opinions. 20 C.F.R.
§ 404.1527(f)(2)(i); Scheck v. Barnhart, 357 F.3d 697, 700
(7th Cir. 2004). More importantly, there is no doctor’s
opinion contained in the record which indicated greater
limitations than those found by the ALJ. Dr. Patel’s oblique
note that Rice could not “lift” and that sitting and walking
for more than one-half hour worsened her pain is the only
opinion arguably more restrictive than the ALJ’s residual
functional capacity conclusion. But Dr. Patel’s clinical
findings were negative, (R. 10 at 298-99), and hence, the
limitations on lifting, sitting, and walking were presumably
based upon Rice’s subjective complaints. And medical
opinions upon which an ALJ should rely need to be based
on objective observations and not amount merely to a
recitation of a claimant’s subjective complaints. See Farrell
v. Sullivan, 878 F.2d 985, 989 (7th Cir. 1989) (citing 20
C.F.R. pt. 404, subpt. P, App. 1 § 1.00(B)).
  We next address Rice’s protestation that the ALJ mis-
characterized her testimony in unfavorably concluding that
she was not credible. There is no basis in the record for this
assertion. In his assessment of Rice’s credibility, the ALJ
properly considered the degree to which the objective
medical evidence supported the degree of severity of Rice’s
subjective complaints; Rice’s daily activities; the duration,
frequency, and intensity of the pain; the precipitating and
aggravating factors; medications taken; and treatment.
Scheck, 357 F.3d at 703 (citing Polaski v. Heckler, 739 F.2d
1320, 1322 (8th Cir. 1984)). All of the ALJ’s analysis is am-
ply supported by the hearing record, and Rice’s argument
amounts to nothing more than a dislike of the ALJ’s phrase-
14                                                No. 03-3830

ology. As such, we see no reason to overturn the ALJ’s
eminently reasonable credibility determination, particularly
given that as a factual finding, credibility determinations
are due special deference. Id.
  Rice also lists items of evidence that the ALJ did not
specifically mention in his decision. However, an ALJ need
only “minimally articulate his or her justification for re-
jecting or accepting specific evidence of a disability.” Steward
v. Bowen, 858 F.2d 1295, 1299 (7th Cir. 1988), cited in
Scheck, 357 F.3d at 700. As we pointed out previously, the
ALJ need not provide a written evaluation of every piece of
evidence. Diaz, 55 F.3d at 308. And just as we held above
with respect to step three, we find that the ALJ satisfied his
minimal duty to articulate his reasons and make a bridge
between the evidence and the outcome as to his step five
determination. To summarize, we conclude that the ALJ’s
step five determination was supported by substantial
evidence.


  D. Circuit Rule 30 violation
  One final matter deserves our attention. Despite Circuit
Rule 30(b)(3), which requires every appellant to include
with the brief a copy of “all the opinions, orders, findings of
fact and conclusions of law rendered in the case by ad-
ministrative agencies . . . whether the original review of the
administrative decision is in this court or was conducted by
the district court[,]” Rice’s brief included only the district
court’s opinion and judgment, omitting the ALJ’s decision.
Counsel also filed a statement under Circuit Rule 30(d)
incorrectly certifying that all materials required by Rule
30(a) had been included. When this omission was drawn to
the attention of Rice’s lawyer at oral argument, he was
unable to offer any excuse other than sheer oversight. This
violation is, by itself, enough to yield summary affirmance.
No. 03-3830                                                15

In re Dorner, 343 F.3d 910, 915 (7th Cir. 2003) (citing
Mortell v. Mortell Co., 887 F.2d 1322, 1326-27 (7th Cir.
1989)); Urso v. United States, 72 F.3d 59, 61-62 (7th Cir.
1995). See also Snipes v. Ill. Dept. of Corr., 291 F.3d 460,
463-64 (7th Cir. 2002).


                     III. Conclusion
  For the foregoing reasons, although we sympathize with
Ms. Rice due to her indubitably trying condition, the district
court’s judgment is AFFIRMED.




   ROVNER, Circuit Judge, concurring in the judgment. I
agree that the case may be summarily affirmed on the basis
of the inadequately explained Circuit Rule 30 violation and
I therefore concur in the judgment. As for the merits of the
case, I cannot agree that the ALJ’s decision was supported
by substantial evidence. The ALJ’s “reasoning” was thin at
best, and contained a substantial error that even the SSA
acknowledged on appeal. In footnote 12 of the response
brief, the Commissioner explains that the ALJ’s finding
that Rice was capable of medium work is not consistent with
the medical opinion advanced by the State's own doctors. The
agency doctors opined that Rice could only occasionally climb,
balance, stoop, kneel, crouch and crawl. For medium work,
a person must be capable of frequent stooping and crouch-
ing. Nonetheless, the agency doctors concluded, contrary to
the agency’s own regulations, that Rice was capable of
medium work, and the ALJ adopted this unsupported
conclusion. The Commissioner urged us to find this error
harmless because the agency doctors’ opinions would
16                                            No. 03-3830

support a finding that Rice could perform light work, and
thus was not disabled. Given the medical record document-
ing Rice’s severe spinal disorder and accompanying pain, as
well as the analytical error overlooked by both the agency
doctors and the ALJ, I have no confidence that the agency
doctors or the ALJ properly analyzed Rice’s residual
functional capacity. Because I would find that the ALJ’s
decision was not supported by substantial evidence, I
respectfully concur in the judgment.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—9-14-04